Case 2:20-cv-08035-SVW-JPR Document 160 Filed 05/18/21 Page 1 of 3 Page ID #:3348




 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLPth
 7   469 Seventh Avenue, 5 Fl.
     New York, NY 10018
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9

10   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
11                       UNITED STATES DISTRICT COURT FOR
12
                       THE CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
13    HONG LIU,
                                            Case No: 2:20-cv-08035-SVW-JPR
14                 Plaintiff,
                                            NOTICE OF MOTION AND CROSS-
15                                          MOTION OF PLAINTIFF FOR
16                        v.                SUMMARY JUDGMENT ON
                                            DEFENDANT FARADAY&FUTURE
17                                          INC.’S SECOND AMENDED
      FARADAY&FUTURE INC.,                  COUNTERCLAIM AND
18    SMART KINGLTD., JIAWEI                DEFENDANT FARADAY&FUTURE
19
      WANG, and CHAOYING DENG               INC.’S AND DEFENDANT SMART
                                            KING LTD.’S AFFIRMATIVE
20                 Defendants.              DEFENSES AND PARTIAL
                                            SUMMARY JUDGMENT ON
21                                          PLAINTIFF’S BREACH OF
22                                          CONTRACT CLAIM
      FARADAY&FUTURE INC.,
23                                          JUDGE: Hon. Stephen V. Wilson
                   Counterclaimant,         DATE: June 21, 2021
24
                                            TIME:     1:30 p.m.
25                        v.                CTRM: 10A
26
      HONG LIU,
27                Counter-Defendant.
28
                                                  1
                      PLAINTIFF HONG LIU’S NOTICE OF MOTION & CROSS MOTION
                                 CASE NO.: 2:20- CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160 Filed 05/18/21 Page 2 of 3 Page ID #:3349




 1
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE that on June 21 2021 at 1:30 P.M. or as soon
 3
     thereafter as this matter can be heard before the Honorable Stephen V. Wilson of the
 4
     United States District Court for the Central District of California, in Courtroom 10A of
 5
     the above-entitled Court, located at First Street Courthouse, 350 W. 1st Street, Los
 6
     Angeles, California 90012, Plaintiff/Counter-Defendant Hong Liu (“Plaintiff”) will and
 7
     hereby does move the Court pursuant to Federal Rule of Civil Procedure 56 for: (i)
 8
     summary judgment on Defendant/Counterclaimant Faraday&Future Inc.’s (“FF”)
 9
     Second Amended Counterclaim (ECF 95); (ii) summary judgment on FF and defendant
10
     FF Intelligent Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”))
11
     affirmative defenses in FF and Smart King’s Second Amended Answers (ECF 93 & 94,
12

13
     respectively); and (iii) partial summary judgment on Count I of Plaintiff’s Complaint.

14
           This motion is made following the conferences of counsel for Plaintiff and

15
     defendants FF and Smart King pursuant to L.R. 7-3, which took place on May 11, 2021.

16          This Motion is based on this Notice; the supporting Memorandum of Points and
17   Authorities filed and served herewith; the Declarations of Hong Liu and Amiad Kushner
18   and the exhibits attached thereto to each; the papers on file with the Court in this matter;
19   and upon such further evidence and argument as may be presented to this Court prior to
20   or at the hearing on this motion. Plaintiff also serves and lodges along with this motion
21   a proposed order pursuant to L.R. 7-20.
22

23

24

25

26

27

28
                                                    2
                        PLAINTIFF HONG LIU’S NOTICE OF MOTION & CROSS MOTION
                                   CASE NO.: 2:20- CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160 Filed 05/18/21 Page 3 of 3 Page ID #:3350




 1   Dated:     Los Angeles, California
 2
                May 18, 2021

 3

 4                                              Respectfully Submitted,
 5                                              FOUNDATION LAW GROUP LLP
 6

 7
                                                By:/s/ Kevin D. Hughes
 8                                              KEVIN D. HUGHES
                                                1999 Avenue of the Stars, Suite 1100
 9                                              Los Angeles, CA 90067
                                                Tel: 424.253.1266
10                                              Email: kevin@foundationlaw.com
11
                                                Attorneys for Plaintiff/Counter-Defendant
12                                              HONG LIU
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
                     PLAINTIFF HONG LIU’S NOTICE OF MOTION & CROSS MOTION
                                CASE NO.: 2:20- CV-08035-SVW-JPR
